—In an action to recover damages for professional malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Scarpino, J.), dated December 16, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the action was time-barred and denied as academic his cross motion, inter alia, to compel discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the Statute of Limitations in this action to recover damages for professional malpractice accrued from the date of the plaintiffs last visit with one of the defendant’s professionals, more than three years before the claim was interposed (see, Richardson v Orentreich, 64 NY2d 896). Under the facts of this case, the continuous treatment doctrine is not applicable (see, Bender v Fischhurg, 272 AD2d 425).
The plaintiff’s remaining contention is without merit. O’Brien, J. P., Santucci, S. Miller and Smith, JJ., concur.